ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
Morganti Group, Inc. and Hassan Allam        ) ASBCA No. 62017
 Construction JV                             )
                                             )
Under Contract No.    W912ER-12-C-0022       )

APPEARANCES FOR THE APPELLANT:                   D. Joe Smith, Esq.
                                                 Sati Harutyunyan, Esq.
                                                  Jenner & Block LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 James D. Stephens, Esq.
                                                 Rebecca L. Bockmann, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Middle East
                                                  Winchester, VA

                                                 Maj Christopher J. Fuller, USMC
                                                 Erin L. Hernandez, Esq.
                                                 John Torresala, Esq.
                                                  Trial Attorneys
                                                  Western Area Counsel Office
                                                  Camp Pendleton, CA

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 2, 2020



                                           DAVID B. STINSON
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62017, Appeal of Morganti Group,
Inc. and Hassan Allam Construction JV, rendered in conformance with the Board’s
Charter.

       Dated: September 2, 2020



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2